Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Encorium Group, Inc. (the “Company”) on Form 10-K for the period ending December31, 2009 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Philip L. Calamia, Interim Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Philip L. Calamia Philip L. Calamia Interim Chief Financial Officer (Principal Accounting Officer) April 19, 2010 The foregoing certification is being furnished solely pursuant to Section906 of the Sarbanes-Oxley Act of 2002 (Section 1350 of Chapter 63 of Title 18 of the United States Code) and is not being filed as part of the Report or as a separate disclosure document.
